Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (2013/0279693) in view of Peng (2019/0191124).
 	Regarding claim 1, Rothschild discloses a connector (34) configured to connect with a display apparatus (16) by a wire; a communicator (24) configured to perform wireless communication with an external apparatus (18);
an image processor (28) configured to process image signals; and 
a processor (22) configured to:
based on sensing a connection with the display apparatus through the connector,   transmit an image signal corresponding to a content having a first format to the display apparatus through the connector (para. 40),
based on sensing a connection with the external apparatus through the communicator while the image signal corresponding to the content having the first format is transmitted to the display apparatus through the connector, convert the image signal corresponding 
transmit the image signal, which is converted corresponding to the content having the second format to the external apparatus (24), except to the display apparatus through the connector as claimed.  However, Rothschild teaches that the device 12 may communicate with data of the wireless device 18 by wire or optical fiber (par. 32).  By the same token, if the display device 16 has an input to receive the wire or optical fiber data of the wireless device 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the same wire or optical fiber at the connector 34 so that the converted second format could be provided to the display device 16.  
	Further, Rothschild does not disclose the HDR input content and the conversion of the HDR content into the SDR content as claimed.  Instead, Rothschild states that the first input format is being converted into the second format usable by the wireless device 18 (par. 42).  Since Rothschild does not limit the bound of the first format and second format, they can be configured in any format, such as the HDR and SDR formats.  Peng, from the similar field of endeavor, teaches a HDR to SDR format conversion for a mobile device (par. 23).  By performing the HDR to SDR format conversion, the high dynamic range input video can be viewed on the standard dynamic range mobile display device without image quality degradation (par. 1).  Hence, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include Peng into Rothschild so that the HDR input content could be displayed on the SDR mobile device without image quality degradation.  
except the image processor is separated into the first and second processors as claimed.  The examiner takes Official Notice that using multiple processors to perform different tasks is well known in the art.  By using multiple processors, the bottleneck effect of a single processor can be avoided.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the single processor 28 with the well known multiple processors so that the bottleneck problem could be avoided.
	Regarding claim 3, in addition of rejection to claim 2, Rothschild also discloses that based on sensing the connection with the external apparatus through the communicator, the first image processor is configured to continuously process the image signal corresponding to the content having the first format being transmitted to the display apparatus through the connector, and control the image signal corresponding to the content having the first format to be transmitted to the display apparatus through the connector (par. 29).

	Regarding claim 6, in addition of rejection to claim 1, Rothschild further discloses that the image processor is configured to identify whether the external apparatus wirelessly connected through the communicator supports reproduction of the content having the first format, based on reproduction of the content having the first format being unsupported by the external apparatus, control the image processor to convert the image signal corresponding to the content having the first format into an image signal corresponding to the content having a second format different from the first format that the external apparatus is able to reproduce (par. 38, 41).
	Regarding claims 7 and 8, see similar rejections 2 and 3.
	Regarding claim 10, Rothschild discloses the processor is further configured to receive identification data of the external apparatus through the communicator, and identify whether the external apparatus supports the content of the first format based on the identification data (para. 38 and 41).
	Regarding claim 11, see rejection to claim 5.
	Regarding claims 12, 13, 14, 16, 17, 18, and 20, see similar rejections as set forth above.
Claims 4, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (2013/0279693) in view of Lee et al. (2016/0294192).
Regarding claims 4, 9, 15, and 19, Rothschild does not disclose that the processor is further configured to identify a display delay time of the content reproduced in the external apparatus, and control the content displayed on the external apparatus and the display apparatus to be synchronized by delaying the image signal transmitted to the display apparatus through the connector based on the display delay time of the content reproduced in the external apparatus as claimed.  Lee, from the similar field of endeavor, teaches that two unsynchronized videos can be synchronized together by determining the delay time in between the two videos (par. 96, 97) and using the determined delay time to delay one of the videos (par. 92).  Synchronized videos enable users to see the same video at the same time at different locations, which critical in simultaneous video communication environments, such as video conferences and gamings.  Thus, knowing that the video signals at terminals 16 and 18 in Rothschild can be out of sync, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employing the delay scheme of Lee to delay the video signals either at the terminal 16 or 18 so that the video displayed at both locations could be synchronized.  
Response to Arguments
Applicant’s arguments, see page 12-15, filed 6/29/21, with respect to the rejection(s) of claim(s) 1-3, 5-8, 10-14, 16-18, and 20 under Rothschild have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art, Peng.  Peng teaches the HDR content to SDR content conversion.  The conversion prevents image quality degradation when HDR to SDR .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422